Citation Nr: 0510628	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-02 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946 and from May 1949 to July 1949.

This matter came before the Board of Veterans' Appeals on 
appeal from an October 2002 rating decision by the Tiger Team 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, in which the benefit sought on 
appeal was denied.  The veteran perfected an appeal of that 
decision.  Thereafter, the claims file was returned to the RO 
in New York, New York.

This case was previously before the Board in November 2004, 
when it was remanded to the RO to schedule the veteran for a 
requested videoconference hearing with a Veterans Law Judge.  
This hearing was conducted in March 2005, and a transcript of 
the hearing has been associated with the claims file.

In March 2004 the RO denied the veteran's eligibility for 
non-service connected pension benefits on the basis that his 
income was in excess of the amount allowed.  He submitted a 
statement later in March 2004 that the Board construes as a 
notice of disagreement with that determination.  He has not, 
however, been provided a statement of the case on that issue.  
The issue of his eligibility for non-service connected 
pension benefits is, therefore, being remanded for the 
issuance of a statement of the case and to give him the 
opportunity to submit a substantive appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence, nor has the veteran provided 
sufficiently detailed information to obtain verification of 
the claimed stressors.

4.  A substantiated diagnosis of PTSD has not been 
established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of the events 
that he experienced while serving in the Philippines during 
World War II.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June and August 2001 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection for PTSD.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The veteran responded to those notices 
by stating that he had no additional evidence to submit.

In a September 2001 notice the RO informed the veteran that 
he needed to provide detailed information regarding his 
claimed in-service stressors so that the RO could obtain 
corroborating evidence from the United States Armed Services 
Center for Unit Records Research (CURR).  The RO asked him to 
provide the unit to which he was assigned when the event 
occurred, the location where the event occurred, the date of 
each incident, and the names and ranks for any known 
casualties.  The veteran responded to that request by 
completing a PTSD questionnaire in September 2001.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit evidence that established entitlement to service 
connection.  In these documents the RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf, and any evidence he identified that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to support the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him a VA psychiatric examination in 
June 2001.  The veteran testified that he was treated for 
psychiatric symptoms following his separation from service, 
but he also stated that the physician who treated him was 
deceased and that the records were not available.  He has not 
otherwise sufficiently identified the physicians who treated 
him, or provided authorizations for the release of medical 
records from those physicians so that VA could obtain that 
evidence on his behalf.  

The RO requested his service medical and personnel records 
from the National Personnel Records Center (NPRC), but was 
notified by that facility that the records, had they been at 
the facility in 1973, would have been destroyed in the fire 
that then occurred.  The NPRC was unable to locate any 
medical or personnel records for the veteran, and was unable 
to reconstruct any of his records from alternative sources.  
The Board notes that if the service records are destroyed or 
otherwise unavailable, VA has a heightened duty to assist the 
veteran and to resolve reasonable doubt in his favor.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Given the response 
from the NPRC, however, the Board finds that there is no 
reasonable possibility that further efforts to locate the 
records would be fruitful and that such efforts are not 
required by the VCAA or by the heightened duty to assist 
under O'Hare.

The veteran and his representative have been given the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's WD AGO Form 100, Separation Qualification 
Record, and his WD AGO Form 53, Enlisted Record and Report of 
Separation, show that during World War II his duties were 
those of a supply clerk, a supply non-commissioned officer 
(NCO), and as a heavy weapons NCO.  Those duties were 
performed in the Asiatic Pacific Theater of Operations and 
consisted of the issuing of organizational and individual 
equipment as well as the requisitioning of supplies and the 
maintenance of related records.  His decorations include the 
Asiatic Pacific Service Medal and the Philippines Liberation 
ribbon.  His service medical records consist solely of a 
report of his July 1949 separation examination showing that 
the psychiatric evaluation found no significant 
abnormalities.

An April 2001 VA treatment record shows that during a 
physical examination for unrelated problems the veteran 
became tearful and stated that he was thinking about World 
War II, in which he participated in the liberation of the 
Philippines.  He also reported having nightmares of those 
events.  His physician entered an assessment of "PTSD" and 
referred him for a psychiatric evaluation.  

When evaluated in the Mental Health Center in June 2001, the 
veteran reported that he participated in the liberation of 
the Philippines during World War II.  He denied having 
engaged in direct combat, but reported having nightmares, 
sleep disturbances, and memories of the war.  He stated that 
he remembered hearing gunfire "in the distance," and seeing 
starving native children; hearing distant anti-aircraft fire; 
and seeing emaciated American soldiers who had been released 
as prisoners of war.  Following the examination the 
psychiatrist characterized the veteran as a combat veteran 
with traumatic experiences and some symptoms of PTSD.  He 
also found that the veteran had other stresses that caused 
depression, and that he had some cognitive problems.  He 
entered diagnoses of PTSD and depression.

The RO provided the veteran a VA psychiatric examination 
later in June 2001, during which he reported having disturbed 
sleep due to an upsetting dream related to traumatic combat 
experiences during World War II.  In this dream the veteran 
reported landing on a beach and seeing American troops who 
were significantly injured coming towards him, and seeing 
numerous dead bodies of Philippine children, numerous injured 
children, and young pregnant girls.  The examiner found no 
other significant combat stress, although the veteran 
reported having been shot at by snipers.  He denied any 
episodes of shelling.  He stated that following service he 
was nervous at times, and that he sought treatment and was 
given "nerve pills."  He also stated that he had the dreams 
of the traumatic experiences soon after service, but that 
they disappeared only to return 10 to 15 years previously.  
During the mental status examination he broke into tears in 
recounting traumatic experiences in the Philippines, the 
death of a combat buddy, and his financial troubles.  The 
examination resulted in diagnoses of an adjustment disorder 
with depressed mood and PTSD.

In a September 2001 statement the veteran stated that after 
disembarking in Manila, he entered a village and came under 
enemy fire.  He stated that in the village he came upon a lot 
of native women and children who had been slaughtered by the 
Japanese.  He added that his unit came under heavy fire for 
two weeks from the Japanese and that "a lot of [his] 
outfit" was killed. 

In an October 2001 report the veteran's private physician 
stated that she has been treating the veteran for a number of 
disabilities, to include post-traumatic stress syndrome.

The veteran's spouse, in a letter dated in October 2001, 
described the veteran's restless sleep and behavior, which 
she characterized as abusive.  She related that he had had 
marital difficulties, to include acts of violence, with his 
former spouse immediately following his separation from 
service.

In a statement dated in November 2001, a VA physician 
reported that the veteran is being treated for a number of 
conditions, to include PTSD.  He stated that the veteran has 
nightmares and poor sleep from his experiences in World War 
II.

A former serviceman and childhood acquaintance of the 
veteran, in a statement dated in October 2001, reported that 
he met the veteran in Manila in October 1945 and that they 
discussed their boyhood days as well as "the action in the 
Philippines."  He did not describe any specific events.

A statement was received in October 2002 from a former 
representative of the veteran in which the representative 
purportedly summarized the veteran's service as a member of 
the U.S. Army 6th Infantry Division.  In the statement the 
representative recounted the historic role of this division 
in liberating the Philippines and asserted that, as a member 
of this unit, the veteran witnessed several kamikaze attacks, 
a destroyer being sunk, several fellow soldiers being killed 
in a typhoon, several fellow soldiers from the initial 
invasion force at Lingayen Gulf who were severely wounded, 
wounded and dead from an assault on the city of Baguio, 
numerous dead and mangled corpses of American soldiers on the 
beaches of Lingayen Gulf, as well as dead and injured 
Philippine children.  The representative also asserted that 
the veteran participated in the Battle of Corregidor and the 
liberation of a prisoner of war camp, and he summarized the 
historical role of the various units that participated in the 
Battle of Corregidor.  The veteran has never, however, 
claimed to have participated in the Battle of Corregidor, the 
statement submitted by the representative was not signed by 
anyone, and there is no indication that the assertions made 
by the representative have any basis in fact.

In a subsequent statement dated in December 2002 the veteran 
reported that he was not involved in any battles, but that 
the uncertain knowledge of possibly being shot or blown up 
while in the Philippines had left him with a lifetime of 
fear.

VA mental health clinic notes from August 2001 and November 
2002 indicate that the veteran participated in a PTSD therapy 
group for World War II veterans.  The clinic notes do not 
provide any detailed information regarding the veteran's 
claimed stressors.

At his hearing in March 2005 the veteran described his 
service in the Philippines as part of the liberation forces.  
He testified that in service he was a supply sergeant as well 
as a heavy weapons NCO.  He said that in the Philippines he 
was exposed to heavy sniper fire, witnessed emaciated allied 
prisoners, saw young girls who had been raped, and saw dead 
children.  When questioned, he was unable to provide any 
details as to when or where these events occurred.

Analysis

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that he engaged in combat, in that those terms 
encompass both combat and non-combat duties.  VAOPGCPREC 12-
99.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  His WD AGO Form 53 shows no certificate or awards 
denoting participation in combat, and his military 
occupational specialty (a supply NCO) does not suggest that 
he served in combat.  His mere presence with the Philippine 
Liberation force is not sufficient to conclude that he had 
combat, in that his duties were not related to combat.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Furthermore, the 
veteran has denied having served in combat; his experiences 
are related to events that are incidental to combat, but not 
a result of his participation in combat.  The Board finds, 
therefore, that the veteran did not participate in combat 
while in service, and that corroborating evidence of the 
claimed events having actually occurred is required to 
support his claim.  Doran, 6 Vet. App. at 288-89.

The veteran alleges several stressors that occurred in the 
Philippines to cause his PTSD:  (1) exposure to heavy sniper 
fire; and (2) seeing dead American soldiers, emaciated former 
American prisoners of the Japanese, dead and injured 
children, and children who had been impregnated by the enemy.  
The veteran has not been able to provide any specific details 
of these events, in terms of when, where, and to whom they 
occurred, which might aid in their verification.  His 
personal accounts of his stressful experiences in the 
Philippines during World War II are not independently 
supported and his accounts of events are unverifiable.  The 
Board finds, therefore, that his claim is not supported by 
corroborating evidence that his alleged in-service stressors 
occurred. 

The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's experiences in the 
Philippines during World War II.  The diagnosis was, however, 
based on the veteran's reported history that is not supported 
by any corroborating evidence.  Because the diagnosis was 
based on reported history, rather than documented history, 
the medical evidence reflecting that diagnosis is not 
probative for the purpose of adjudicating the veteran's claim 
for service connection for PTSD.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of service history, and not his 
documented history, is not probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.


REMAND

As previously stated, the veteran has submitted a notice of 
disagreement with the RO's determination that he is not 
eligible for non-service connected pension benefits.  This 
issue is being remanded for the issuance of a statement of 
the case and to give him the opportunity to submit a 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the issue is remanded for the following:

After undertaking any development deemed 
appropriate on the issue of eligibility 
for non-service connected pension 
benefits, the RO should re-adjudicate 
that issue.  If entitlement remains 
denied, the veteran and his 
representative should be provided a 
statement of the case pertaining and be 
given the opportunity to submit a 
substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


